Citation Nr: 0033226	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-13 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978.  

In a January 1983 rating action, the RO denied service 
connection for pes planus.  In a letter dated in the same 
month, the veteran was notified of his appellate rights but 
he did not timely appeal the January 1983 rating action.  In 
a June 1986 rating action, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for pes planus.  The veteran filed a 
timely appeal.  Following appellate review in March 1987, the 
Board of Veterans' Appeals (Board) denied service connection 
for pes planus.  In a March 1999 rating action, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for pes 
planus.  The veteran filed a timely appeal.

In a March 2000 statement, the veteran indicated that he was 
seeking service connection for a heart condition to include 
chest pains.  That issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

The veteran provided testimony at a September 2000 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a March 1987 Board decision, service connection for 
pes planus was denied based on the findings that the pes 
planus pre-existed service and that there was no evidence of 
an increase in severity of the underlying disorder during 
active military service.

2.  New evidence associated with the claims file since the 
March 1987 decision indicates that the veteran's pes planus 
underwent an increase in severity during his active military 
service.

3.  The veteran's preexisting pes planus underwent a likely 
increase in severity beyond its natural progression during 
his military service.


CONCLUSIONS OF LAW

1.  The March 1987 Board decision denying service connection 
pes planus is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence to reopen the claim for service 
connection for pes planus has been presented; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  The veteran's pes planus preexisted his period of 
military service and was aggravated by active duty. 38 
U.S.C.A. §§ 1111, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that on 
entrance physical examination, he was diagnosed with pes 
planus, moderate, asymptomatic.  The examiner noted that the 
condition was not considered disqualifying.  On report of 
medical history, prior to discharge examination, the examiner 
noted that the veteran had congenital foot abnormalities.  On 
discharge examination, the examiner diagnosed congenital foot 
abnormalities.  It was further noted that the veteran was 
seen in the podiatry clinic in April 1978 and was given a 
profile and was advised to not reenlist.  

The veteran was afforded a VA examination in October 1982.  
He gave a history of painful feet and stated that after a 
long march while in the service, he developed problems with 
his feet.  On examination, there appeared to be a prominence 
of the tarsal joints, with the left foot more marked than the 
right foot.  There was some loss of the longitudinal arches.  
The veteran was able to dorsi-flex from zero to 10 degrees 
and plantar flex from zero to 30 degrees.  Right-dorsi 
flexion was from zero to 15 degrees and plantar flexion was 
from zero to 35 degrees.  The impression included painful 
feet; rule out congenital deformity; and rule out pes planus.

In a January 1983 rating action, the RO denied service 
connection for pes planus.  In a letter from the RO dated in 
January 1983, the veteran was notified of his appellate 
rights.  He did not file a timely appeal.

In a VA outpatient treatment record dated in March 1984, the 
veteran complained of pain in both of his feet while 
standing.  He gave a history of congenital bone fusion.  
Examination revealed a flat arch and bony protrusion the 
right medial foot.

In a June 1985 VA outpatient treatment record, the veteran's 
feet were noted to be slightly swollen and to have a 
congenital bone fusion.  The assessment included bone fusion 
and flat feet, bilaterally.  It was recommended that the 
veteran receive orthopedic shoes.

In a June 1986 rating action, the RO denied service 
connection for pes planus.  A letter notifying the veteran of 
his appellate rights was sent in June 1986.  The veteran 
filed a timely appeal.

Following appellate review in March 1987, the Board denied 
the veteran's reopened claim for service connection for pes 
planus.  The Board determined that the veteran's pes planus 
pre-existed service and that there was no evidence of an 
increase in severity of the underlying disorder during active 
military service. 

In private outpatient treatment record dated in December 
1998, the veteran was seen with complaints of bilateral 
hindfoot pain.  He provided a history of bilateral foot pain 
which resulted in his discharge from the military.  
Examination of the lower extremities was notable for moderate 
pes planus.  There was no significant swelling.  There was 
mild to moderate tenderness about the sinus tarsi 
bilaterally.  There was also mild tenderness about the 
plantar fascia distally in the arch, left greater than right.  
There were significant tight heel cords bilaterally.  Plantar 
flexion was within normal limits.  Subtalar range of motion 
was essentially normal.  Gait was guarded.  The impression 
was an appearance of congenital talonavicular coalition 
bilaterally.  On x-ray examination, the right foot appeared 
to have a small amount of joint space present, particularly 
on the lateral view.  The examiner stated that the veteran 
did have pes planus and right heel cords bilaterally.

A letter of medical treatment dated in January 1999 was 
received from a private podiatrist.  He stated that the 
veteran had a significant tarsal condition and severe 
degenerative arthritis with pes planus deformity of both 
feet.  He felt that the condition was congenital and had been 
present all of the veteran's life.  He stated that in 
reviewing the veteran's medical records, he felt that the 
veteran's pes planus and congenital deformities were 
aggravated by his military service due to his marching long 
distances and continued pain and problems up to the time of 
his discharge.  He noted that the veteran had continued 
problems with his feet and was discharged from the military 
service because of the foot pain.  He concluded that the 
veteran continued to have problems with his pes planus and 
severe degenerative arthritic process secondary to the 
talonavicular coalition and that his condition was 
debilitating.  He indicated that the condition hindered his 
ability to perform daily functions or work effectively in the 
capacity that he is accustomed.  He felt that the condition 
would not improve in the future.

In a March 1999 rating action, the RO determined that new and 
material evidence to reopen the veteran's claim for service 
connection for pes planus to include tarsal coalition and 
degenerative arthritis, had not been submitted.  The veteran 
filed a timely appeal.

In a VA record of hospitalization dated from February to 
March 2000, the veteran was admitted with chronic foot pain.  
The veteran provided a history of chronic foot pain since 
1974.  X-rays of the feet showed talonavicular fusion, which 
was considered to be a possible anatomical variant.  The 
discharge diagnosis was chronic foot pain.

In a May 2000 VA outpatient treatment record, the assessment 
included chronic feet pain.  

At a September 2000 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
was first diagnosed with pes planus in service.  He stated 
that he did not have any problems with his feet prior to 
entering service.  While he was in the service he 
participated in marches and other physical activities and 
that he developed foot symptoms as a consequence of those 
activities.  He reported that he experienced continuous foot 
pain since his discharge from the service.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304.

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in March 1987 showed that the 
veteran's pes planus preexisted active military service and 
was noted at the time of his entrance physical examination.  
The Board determined that there was no evidence of an 
increase in severity of the underlying disorder during active 
military service.  Evidence added to the record since March 
1987, includes a January 1999 statement from a private 
podiatrist who opined that the veteran's pes planus was 
aggravated during his active military service.   The Board 
finds that the additional evidence added to the record since 
1987 meets the criteria to reopen the claim for service 
connection for pes planus.   

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137.  In this regard, only 
such conditions recorded in examination reports are 
considered to have been noted.  38 C.F.R. § 3.304(b).  A 
history of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. at 245.  
Further, a pre-existing injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).

The Board observes that the service medical records show that 
on entrance physical examination, the veteran was diagnosed 
with pes planus.  Thus, to that extent, the veteran is not 
presumed to have been sound at entrance.  38 U.S.C.A. § 1111. 

However, regulations provide that when a condition is 
properly found to have been preexisting, either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this case, the service medical records show that on 
entrance examination, the veteran was diagnosed with pes 
planus and that shortly prior to discharge examination, he as 
again diagnosed with pes planus and was advised to not 
reenlist as a result of the disability.  Furthermore, in a 
January 1999 letter, the veteran's private podiatrist stated 
that he reviewed the veteran's medical records and determined 
that the veteran's pes planus was aggravated during his 
active service.  More specifically, he attributed the 
aggravation of the veteran's pes planus to marching long 
distances during service.  Accordingly, the Board finds that 
complaints and findings contained in the service medical 
records and the podiatrist's statement constitute medical 
evidence that the veteran's pre-existing pes planus 
disability was aggravated during service. See Maxson v. West, 
12 Vet. App. 453, 458-89 (1999).

Thus, there is evidence that the veteran's pes planus 
disability increased in severity in service.  Further, there 
is no basis in the evidence of record that this increase in 
severity was due to the natural progress of a preexisting 
disease process.  As such, the veteran's pes planus is 
presumed to have been aggravated by service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Moreover, subsequent to service, 
private and VA outpatient treatment records reveal that the 
veteran has continued to suffer with chronic pain as a result 
of his pes planus deformity.  The Board concludes that the 
evidence of record supports the veteran's claim.  He has 
testified that the pes planus condition was asymptomatic 
prior to service, in fact, he indicated that he was unaware 
of the condition prior to service entrance examination.  He 
further reported treatment on a regular basis for recurrent 
foot pain and was advised on service discharge not to 
reenlist as a result of his foot condition and the post-
service evidence documents continuing treatment and an 
opinion from a podiatrist that the bilateral pes planus was 
aggravated as a consequence of the veteran's physical 
activities during service.  Accordingly, in the absence of 
evidence to the contrary, service connection for pes planus 
is warranted.



ORDER

The claim of service connection for pes planus is reopened 
and granted.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

